Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 06/28/2022. Claims 1, 5, 15, 18, 20-21, and 24-25 have been amended. Claims 6, 8, 11, 16-17, and 19 have been canceled. Claims 26 and 27 have been newly added. Therefore, claims 1-5, 7, 9-10, 12-15, 18 and 20-27 are currently pending and have been addressed below.

Response to Amendment
Regarding the claim objections for claims 18-20, 24 and 25, Applicant has canceled claim 19. Applicant has amended claims 18, 20, 24 and 25. Therefore, Examiner withdraws the claim objections.

				Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-10, 12-15, 18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 2015/0127567 A1), hereinafter “Menon”, in view of Dane (US 2009/0276460 A1), hereinafter “Dane”, and in view of Gagne, Marylene “Proximal Job Characteristics, Feelings of Empowerment, and Intrinsic Motivation: A Multidimensional Model”, Journal of Applied Social Psychology, 1997, 27, 14, pp. 1222-1240, hereinafter “Gagne”.

Regarding Claim 1, Menon teaches a computing device comprising: 
a processor; 
a network interface coupled to the processor to enable communication over a network; a storage device coupled to the processor (Menon, para 0077, 0440. Menon, Figure 3, Figure 6, Figure 11);
a job market profile engine software stored in the storage device, wherein an execution of the software by the processor configures the computing device to perform acts comprising: (Menon, Figures 4, 6 and 7. Menon, para 0008, 0075, 0116, 0119, 0120, 0128. Menon, para 0078, discloses a data acquisition layer (610) includes acquiring documents containing some type of competency information from a variety of sources (e.g., web pages containing job descriptions. Menon, Abstract, teaches a data mining system extracts job opening information and derives, for a given job relevant competencies. Menon, para 0032, para 0034, para 0039. Menon, para 0067, discloses for educators to build effective programs, guidance system for individuals to choose their career (and the changing career landscape), there is a need for a dynamic labor market information system that provides a pulse of employers needs with a micro- and macro-economic outlook. The information provided by the system might include job families (current and emerging) with supplemental information on geographies, skill profiles, salaries, outlook, etc. Menon, para 0068, discloses this information may be created in a scalable way by using, for example, machine learning and natural language processing, by applying them to various signals that contain this information (such as job descriptions and other reports on macro-economic outlook from Bureau of Labor, etc.). Menon, para 0073. Menon, para 0059, discloses technology strategy mechanisms including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build the databases)
determining available job postings of a job market; (Menon, Abstract, discloses a data mining system extracts job opening information. Menon, Figures 4, 6 (element 600 discloses labor market information system in real-time labor) and Figure 7 (element 730, discloses job listings of the job market). Menon, para 0032. Menon, para 0060, discloses a job discovery database that contains current job openings indexed by competencies and level);
for each job posting: 
determining one or more technical skills related to the job posting; (Menon, Figure 4, element 402 discloses job skills of element 403 job description. Menon, Figure 10. Menon, para 0073. Menon, para 0027, discloses the system is able to extract the skill terms as well as how these skill terms are being used in a job. Menon, para 0093, discloses extracting structured competency information for a job. Menon, Example 4.4 is budget analysis skills, Example 6.3 is Accounting, Example 6.5 is quantitative skills, and Example 8.4 is computer skills);
determining a job role level related to the posting … for each job posting; and (Menon, Figure 10, element 1002 discloses job description; element 1024 discloses level. Menon, para 0073, discloses competency management and validation of competencies. Menon para 0075, discloses the ability for a user to understand the needs of the labor market, with respect to competencies required for job families, the ability to transmit the changing labor market needs (new skills required by employers, new job families emerging, etc.)  … To extract competency information including supplemental information such as levels from individual job descriptions, the ability to understand occupations in different industries that are similar to each other with regard to competencies. Further, Example 6.7 discloses MBA is annotated as a level. Further, Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience));
determining one or more professional capabilities related to the job posting, (Menon, Figure 4, discloses professional capabilities (element 430, soft skills) in data mining insights of skills. Further, Menon, Figure 7, discloses job listing (element 730) and competency extraction (element 710). Menon, para 0073, discloses competency management and validation of competencies. Menon, para 0093, discloses extracting structured competency information for a job);
comprising: segmenting a job description text of the job posting into one or more sentences; (Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0027, discloses techniques described herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Further, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”.);
…	determining whether there is (i) an explicit and (ii) an implicit description of a professional capability; (Menon, para 0027, discloses techniques described herein include automatically extracting information from documents …the system is able to extract the skill terms (Examiner notes these are explicit) as well as how these skill terms are being used in a job. Menon, para 0128, para 0308 and para 0241. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience) Examiner notes these are implicit. Further, Menon, para 0117, discloses competencies implied on a resume) and2Application Serial No.: 15/616,868YOR920161883US1 (IBM.P0045US) for each implicit description of a professional capability, using natural language processing (NLP) to identify the implicit description of the professional capability (Examiner notes, the entire Menon invention is directed to using natural language processing to infer competencies in job openings; Menon, Figure 4, discloses data mining insights, jobs discovery; job skills, cognitive skills, and soft skills (element 430). Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience));
aggregating professional capabilities by job dimensions; (Menon, para 0087, para 0094. Menon, para 0039, discloses classifying job descriptions into occupations and using the set of occupations to prioritize competencies and competency levels at an occupation level… using clustering approaches (such as K-Means, Latent Dirichlet Allocation or Latent Semantic Analysis) to group occupations with similar competencies together to create a model. Using the clustering approaches to prioritize competencies and competency levels at an occupation level. A combinational approach is also possible where jobs could be classified to a standard taxonomy such as the Bureau of Labor Statistics (BLS) taxonomy or O*Net using manually labeled data and then using clustering approaches within an occupation to segment an occupation further based on competencies.);
storing the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities, as reference data in a database; (Menon, Figure 8, discloses collect competency information (element 806) and store processed competency information in databases (element 812). Menon, para 0091, discloses the data processed (e.g., job descriptions), further processes the data to create data structures… For example, the job competency information are finally linked to create a hierarchical occupational category and skills information database that may provide information on what skills (competencies) are associated with a given job family. Menon, para 0059, discloses including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build databases. Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category); and 
providing a job capability profile for one or more job dimensions, based on the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities of the stored reference data in the database (Menon, para 0093-0094, Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category. Menon, para 0059, discloses systems may gather competencies from various sources (job descriptions) … large-scale creation validation instruments necessary to validate skill profiles containing all elements of competencies: cognitive abilities and/or skills. Examiner is interpreting the skill profiles as the job capability profiles. Menon, para 0075, discloses services include for a user to understand the needs of the labor market. Further, Menon, Figure 6, discloses Real time Labor market information. Further, Examiner respectfully notes the job capability profile for one or more job dimensions is very broad, as is remarked by Applicant (remarks page 12) “that a job dimension is not specific to a particular job but more broadly related to a "title, industry, profession etc." and para 0022 of Applicants spec recites “job capability profiles can be created by aggregating discovered capabilities by many dimensions such as title, industry, profession etc.”).
While Menon teaches an algorithm that ignores sentences (Menon, para 0161), Menon does not appear to explicitly teach “reducing an amount of processing by the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence”.
Dane, which like Menon, also teaches using natural language processing for extracting and analyzing job information. Dane teaches it is known in the art to reduce an amount of processing by the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence (See Dane at least Abstract, Figure 2, Figure 8, Figure 13, Figure 25, para 0007, para 0016 - 0017, para 0072, para 0101 and para 0112. Dane, para 0094, discloses the Prep/Filter step, filters out various forms of special characters that might appear in the natural language expression of the job spec, but which are filtered out to facilitate further processing and reasoning about the job spec. Further, Dane, para 0112, discloses as shown in FIG. 13, each Individual Tagged Sentence is processed by the Sentence Preparation and Filtering Engine. This engine processes special characters such as parentheses, apostrophes, hyphens, colons, brackets, ellipses, ampersands, etc., in accordance with predefined process rules for each character. For example, parentheses are removed and excluded from the sentence. Examiner notes parentheses are leading and trailing non-alphabet characters in the sentence that are removed.)
Since both Menon and Dane teach using natural language for extracting and analyzing job information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Menon and Dane, to include in Menon reducing an amount of processing by the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence with the motivation to remove unnecessary special characters such as parentheses from a sentence in a job specification to analyze and normalize job information (Dane, para 0016 and 0101). 
While Menon teaches creating models of occupational competencies to analyze group occupations, occupations with similar competencies and predictive occupational models (Menon, para 0039, para 0076, 0115), Menon does not appear to explicitly teach “based on an autonomy model and an influence model”.	In the same field of endeavor, Gagne teaches based on an autonomy model and an influence model (Gagne,  page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence); Further, Examiner notes, Gagne, Table 2, discloses results from the autonomy and influence models; Gagne, Figure 1, and pages 1232-1234, discloses impact (influence) and autonomy models). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Menon and Dane invention to include based on an autonomy model and an influence model as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1). The Menon invention, now incorporating the Dane and Gagne invention, has all the limitations of claim 1.

Regarding Claim 2, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, and Menon further teaches wherein determining the professional capabilities comprises: determining one or more core capabilities; and determining one or more leadership capabilities (Menon, Figure 4. Menon, para 0027, discloses techniques described include automatically extracting information … the system is able to extract the skill terms as well as how these skill terms are being used in a job. Example embodiments may distinguish primary skills from subordinate skills. Menon, para 0082, discloses primary requirements of job descriptions. Examiner is interpreting primary skills and primary requirements as core capabilities. Menon, para 0089, discloses the activity leveling process include levels such as Communication, Collaboration, Coordination, Lead, Manage, and Mentoring. Menon, para 0193, discloses communication skills. Menon, para 0196-0197, discloses leadership capabilities).

Regarding Claim 3, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 2, and Menon further teaches wherein the core capabilities include at least one of: (i) self-management, (ii) digital literacy, (iii) teamwork, (iv) communication, (v) emotional judgment, (vi) problem solving, (vii) innovation, (viii) critical thinking, (ix) global citizenship, and (x) professional ethics (Menon, Figure 4. Menon, para 0027, discloses techniques described include automatically extracting information … the system is able to extract the skill terms as well as how these skill terms are being used in a job. Example embodiments may distinguish primary skills from subordinate skills. Menon, para 0082, discloses primary requirements of job descriptions. Examiner is interpreting primary skills and primary requirements as core capabilities. Menon, para 0089, discloses the activity leveling process include levels such as Communication, Collaboration, Coordination, Lead, Manage, and Mentoring. Menon, para 0193, discloses communication skills).

Regarding Claim 4, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 2, and Menon further teaches wherein the professional capabilities include at least one of the following leadership capabilities: (i) leading and developing people, (ii) empowering others, (iii) being able to adapt and change, and (iv) driving strategic results. (Menon, Figure 4. Menon, para 0027, discloses techniques described include automatically extracting information … the system is able to extract the skill terms as well as how these skill terms are being used in a job. Example embodiments may distinguish primary skills from subordinate skills. Menon, para 0089, discloses the activity leveling process include levels such as Communication, Collaboration, Coordination, Lead, Manage, and Mentoring. Menon, para 0196-0197, discloses leadership capabilities).

Regarding Claim 5, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1. While Menon teaches creating models of occupational competencies to analyze group occupations, occupations with similar competencies and predictive occupational models (Menon, para 0039, para 0076, 0115), and Dane also teaches modeling different job specification variations (Dane at least para 0158-0159, para 0166), Menon and Dane do not appear to explicitly teach “wherein, for each job posting, determining the job role level related to the job posting further comprises: identifying the autonomy model; and identifying the influence model.”	In the same field of endeavor, Gagne teaches wherein, for each job posting, determining the job role level related to the job posting further comprises: identifying the autonomy model; and identifying the influence model (Gagne,  page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Menon and Dane invention to include identifying the autonomy model; and identifying the influence model as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1).

Regarding Claim 7, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 5, and Menon further teaches identifying one or more verbs from the one or more individual sentences; and retrieving, from a reference table, the … model based on the identified one or more verbs (Menon, para 0088, para 0159, para 0161-0162, para 0199. Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0027, discloses techniques described herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Further, para 0128, discloses the extracted job description passes through a “sentence segmentation stage. Menon, para 0156, gives an example of identified verbs “this would be considered an atypical activity phrase due to the existence of “as between the verb and nominalized verb”. Further, Examiner notes Dane also teaches identifying verbs (See Dane, para 0095, para 0102));
Yet, Menon and Dane do not appear to explicitly teach “wherein identifying an autonomy model comprises”. In the same field of endeavor, Gagne teaches wherein identifying an autonomy model comprises (Gagne, page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Menon and Dane invention to include identifying an autonomy model comprises as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1).

Regarding Claim 9, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, and Menon further teaches wherein, for each job posting, determining the one or more professional capabilities related to the job posting further comprises: 
upon determining that a sentence of the one or more sentences is irrelevant, discarding the irrelevant sentence and identifying the remaining one or more sentences as relevant; and (Menon, para 0166. Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”. Menon, para 0161, discloses without its inclusion, the algorithm will not learn to ignore it (for what constitutes a meaningless phrase, see the final section of this document, "Unnecessary Annotations'). This logic does not extend to entire sentences that are meaningless—the algorithm learns to ignore such sentences in an indirect way.);
determining one or more professional capabilities from the sentences identified as relevant, based on a framework of professional capabilities using natural language processing (NLP) (See Menon throughout; see Menon, Figure 10. Menon, para 0068, para 0128, Menon, para 0187, teaches an example “successful integrated marketing”, it is included as part of the subject, making it specific and meaningful (relevant). 

Regarding Claim 10, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of excluding sentences that do not include a technical skill or a professional capability by applying a neural network based natural language classifier (NLC) on the sentences (Menon, para 0128, describes a training sentence segmentation stage. Menon, Figure 4, element 430, discloses soft skills (professional capabilities) and data mining skills; Menon Example 6.3 is Accounting, Example 6.5 is quantitative skills, and Example 8.4 is computer skills (Examiner notes for example, computer skills are technical skills). Menon, para 0114, discloses the competencies (skills) are collected using machine learning and natural language processing. Menon, para 0130 and 0161, discloses an algorithm learns correct patterns in job descriptions and learns to ignore sentences (Examiner notes ignoring sentences is excluding sentences). Examiner notes it is obvious as the system learns to exclude sentences that do not include a technical skill or a professional capability as the system is learning correct patterns to annotate job descriptions).	Examiner note: Dane also teaches Sentence Parsing using rules-based filtering in natural language expressions for job specifications. See Dane at least Abstract, para 0007, 0027 and 0104, Figures 8, 9, 10, 13, 14, 15, 19, 22. Dane, para 0057, discloses validating job elements against a set of predetermined rules and Dane, para 0100, discloses using a Sentence Parsing Engine using rules-based filtering.

Regarding Claim 12, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of excluding sentences that include one or more job capabilities, upon determining via a neural network based natural language classifier (NLC), that the one or more job capabilities relate to a company and not a job (Menon throughout teaches it is known in the art to use natural language processing to extract and infer job information. Menon, para 0128, describes a training sentence segmentation stage; para 0114, discloses using machine learning and natural language processing. Menon, para 0130 and 0161, discloses an algorithm learns correct patterns in job descriptions and learns to ignore sentences (Examiner notes ignoring sentences is excluding sentences). Menon, para 0396, discloses the algorithm learns to ignore (exclude) meaningless sentences, for example sentences that describe the company. Examiner notes, the sentences that describe the company are related to a company and not a job.)

Regarding Claim 13, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of clustering technical skills by semantic relevancy for each job dimension (Menon, para 0039, para 0087, para 0094. Menon, para 0039, discloses classifying job descriptions into occupations and using the set of occupations to prioritize competencies and competency levels at an occupation level… using clustering approaches (such as K-Means, Latent Dirichlet Allocation or Latent Semantic Analysis) to group occupations with similar competencies together to create a model. Using the clustering approaches to prioritize competencies and competency levels at an occupation level. A combinational approach is also possible where jobs could be classified to a standard taxonomy such as the Bureau of Labor Statistics (BLS) taxonomy or O*Net using manually labeled data and then using clustering approaches within an occupation to segment an occupation further based on competencies)

Regarding Claim 14, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of extracting additional metadata from one or more knowledge bases for a job posting (Menon, Figure 4. Menon, para 0059. Menon, para 0010, discloses job description data from an employer recruitment database is extracted. Menon, para 0046, discloses two databases created by extracting and aligning competencies. Menon, para 0062, discloses a database that contains content (or metadata about content) that describes assessments for validating competencies, training or educational content mapped to competencies.)

Regarding Claim 15, Menon teaches a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of characterizing a job market, the method comprising: (Menon, para 0075, 0077, and 0440. Menon, Figure 3, Figure 6, Figure 11. Menon, Figures 4, 6 and 7. Menon, para 0075, 0116, 0119, 0120, 0128. Menon, para 0078, discloses a data acquisition layer (610) includes acquiring documents containing some type of competency information from a variety of sources (e.g., web pages containing job descriptions. Menon, Abstract, teaches a data mining system extracts job opening information and derives, for a given job relevant competencies. Menon, para 0032, para 0034. Menon, para 0067, discloses for educators to build effective programs, guidance system for individuals to choose their career (and the changing career landscape), there is a need for a dynamic labor market information system that provides a pulse of employers needs with a micro- and macro-economic outlook. The information provided by the system might include job families (current and emerging) with supplemental information on geographies, skill profiles, salaries, outlook, etc. Menon, para 0068, discloses this information may be created in a scalable way by using, for example, machine learning and natural language processing, by applying them to various signals that contain this information (such as job descriptions and other reports on macro-economic outlook from Bureau of Labor, etc.). Menon, para 0073. Menon, para 0059, discloses technology strategy mechanisms including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build the databases);
determining available job postings of a job market; (Menon, Abstract, discloses a data mining system extracts job opening information. Menon, Figures 4, 6 (element 600 discloses labor market information system in real-time labor) and 7 (element 730, discloses job listings of the job market). Menon, para 0032. Menon, para 0060, discloses a job discovery database that contains current job openings indexed by competencies and level);
for each job posting:
determining one or more technical skills related to the job posting; (Menon, Figure 4, element 402 discloses job skills of element 403 job description. Menon, Figure 10. Menon, para 0073. Menon, para 0027, discloses the system is able to extract the skill terms as well as how these skill terms are being used in a job. Menon, para 0093, discloses extracting structured competency information for a job. Menon, Example 4.4 is budget analysis skills, Example 6.3 is Accounting, Example 6.5 is quantitative skills, and Example 8.4 is computer skills);
determining a job role level related to the posting; … and (Menon, Figure 10, element 1002 discloses job description; element 1024 discloses level. Menon, para 0073, discloses competency management and validation of competencies. Menon para 0075, discloses the ability for a user to understand the needs of the labor market, with respect to competencies required for job families, the ability to transmit the changing labor market needs (new skills required by employers, new job families emerging, etc.)  … To extract competency information including supplemental information such as levels from individual job descriptions, the ability to understand occupations in different industries that are similar to each other with regard to competencies. Further, Example 6.7 discloses MBA is annotated as a level. Further, Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience).);
determining one or more professional capabilities related to the job posting, (Menon, Figure 4, discloses professional capabilities (element 430, soft skills) in data mining insights of skills. Menon, Figure 7, discloses job listing (element 730) and competency extraction (element 710). Menon, para 0073, discloses competency management and validation of competencies. Menon, para 0093, discloses extracting structured competency information for a job);
comprising: segmenting a job description text of the job posting into one or more sentences; (Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0027, discloses techniques described herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Further, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”.);
…
determining whether there is (i) an explicit and (ii) an implicit description of a professional capability; (Menon, para 0027, discloses techniques described herein include automatically extracting information from documents …the system is able to extract the skill terms (Examiner notes this is explicit) as well as how these skill terms are being used in a job. Menon, para 0128, para 0308 and para 0241. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience) Examiner notes this is implicit. Further, Menon, para 0117, discloses competencies implied on a resume) and for each implicit description of a professional capability, using natural language processing (NLP) to identify the implicit description of the professional capability; (Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience).);
aggregating professional capabilities by job dimensions; (Menon, para 0087, para 0094. Menon, para 0039, discloses classifying job descriptions into occupations and using the set of occupations to prioritize competencies and competency levels at an occupation level… using clustering approaches (such as K-Means, Latent Dirichlet Allocation or Latent Semantic Analysis) to group occupations with similar competencies together to create a model. Using the clustering approaches to prioritize competencies and competency levels at an occupation level. A combinational approach is also possible where jobs could be classified to a standard taxonomy such as the Bureau of Labor Statistics (BLS) taxonomy or O*Net using manually labeled data and then using clustering approaches within an occupation to segment an occupation further based on competencies.);
storing the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities, as reference data in a database; (Menon, Figure 8, discloses collect competency information (element 806) and store processed competency information in databases (element 812). Menon, para 0091, discloses the data processed (e.g., job descriptions), further processes the data to create data structures… For example, the job competency information are finally linked to create a hierarchical occupational category and skills information database that may provide information on what skills (competencies) are associated with a given job family. Menon, para 0059, discloses including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build databases. Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category); and 
providing a job capability profile for one or more job dimensions, based on the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities of the stored reference data in the database (Menon, para 0093-0094. Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category. Menon, para 0059, discloses systems may gather competencies from various sources (job descriptions) … large-scale creation validation instruments necessary to validate skill profiles containing all elements of competencies: cognitive abilities and/or skills. Menon, para 0075, discloses services include for a user to understand the needs of the labor market. Further, Menon, Figure 6, discloses Real time Labor market information. Examiner is interpreting the skill profiles as the job capability profiles. Further, Examiner respectfully notes the job capability profile for one or more job dimensions is very broad, as is remarked by Applicant (remarks page 12) “that a job dimension is not specific to a particular job but more broadly related to a "title, industry, profession etc." and para 0022 of Applicants spec recites “job capability profiles can be created by aggregating discovered capabilities by many dimensions such as title, industry, profession etc.”).
While Menon teaches an algorithm that ignores sentences (Menon, para 0161), Menon does not appear to explicitly teach “reducing an amount of processing of the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence6Application Serial No.: 15/616,868YOR920161883US1 (IBM.P0045US)”.
Dane, which like Menon, also teaches using natural language processing for extracting and analyzing job information. Dane teaches it is known in the art to reduce an amount of processing of the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence (See Dane at least Abstract, Figure 2, Figure 8, Figure 13, Figure 25, para 0007, para 0016 - 0017, para 0072, para 0101 and para 0112. Dane, para 0094, discloses the Prep/Filter step, filters out various forms of special characters that might appear in the natural language expression of the job spec, but which are filtered out to facilitate further processing and reasoning about the job spec. Further, Dane, para 0112, discloses as shown in FIG. 13, each Individual Tagged Sentence is processed by the Sentence Preparation and Filtering Engine. This engine processes special characters such as parentheses, apostrophes, hyphens, colons, brackets, ellipses, ampersands, etc., in accordance with predefined process rules for each character. For example, parentheses are removed and excluded from the sentence. Examiner notes parentheses are leading and trailing non-alphabet characters in the sentence that are removed.)
Since both Menon and Dane teach using natural language for extracting and analyzing job information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Menon and Dane, to include in Menon reducing an amount of processing of the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence with the motivation to remove unnecessary special characters such as parentheses from a sentence in a job specification to analyze and normalize job information (Dane, para 0016 and 0101). 
While Menon teaches creating models of occupational competencies to analyze group occupations, occupations with similar competencies and predictive occupational models (Menon, para 0039, para 0076, 0115), Menon does not appear to explicitly teach “based on an autonomy model and an influence model”	In the same field of endeavor, Gagne teaches based on an autonomy model and an influence model (Gagne,  page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence); Further, Examiner notes, Gagne, Table 2, discloses results from the autonomy and influence models; Gagne, Figure 1, and pages 1232-1234, discloses impact (influence) and autonomy models). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Menon and Dane invention to include based on an autonomy model and an influence model as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1). The Menon invention, now incorporating the Dane and Gagne invention, has all the limitations of claim 15.

Regarding Claim 18, Menon, now incorporating Dane and Gagne, teaches the non-transitory computer readable storage medium of claim 15, and Menon further teaches wherein, for each job posting, determining the one or more professional capabilities related to the job posting further comprises: determining one or more core capabilities; and determining one or more leadership capabilities (Menon, Figure 4. Menon, para 0027, discloses techniques described include automatically extracting information … the system is able to extract the skill terms as well as how these skill terms are being used in a job. Example embodiments may distinguish primary skills from subordinate skills. Menon, para 0082, discloses primary requirements of job descriptions. Examiner is interpreting primary skills and primary requirements as core capabilities. Menon, para 0089, discloses the activity leveling process include levels such as Communication, Collaboration, Coordination, Lead, Manage, and Mentoring. Menon, para 0193, discloses communication skills. Menon, para 0196-0197, discloses leadership capabilities).

Regarding Claim 20, Menon, now incorporating Dane and Gagne, teaches the non-transitory computer readable storage medium of claim 15, and Menon further teaches wherein, for each job posting, determining the one or more professional capabilities related to the job posting further comprises: determining whether there is at least one of (i) an explicit and (ii) an implicit description of a professional capability; and (Menon, para 0027, discloses techniques described herein include automatically extracting information from documents …the system is able to extract the skill terms as well as how these skill terms are being used in a job);
upon determining that there is an implicit description of a professional capability, using natural language processing (NLP) to identify the implicit description of the professional capability (Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience). Menon, para 0241, consider the following sentence: “SDLC (software development life-cycle), TeamTrack, SharePoint, Ability to go through CNR (change notification request) process.” The first three subjects listed have no connection to each other: they are each tools, which the system must infer that the position requires experience with. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience);

Regarding Claim 21, Menon teaches a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device coupled to the processor; (Menon, para 0077, 0440. Menon, Figure 3, Figure 6, Figure 11);
a job market profile engine software stored in the storage device, wherein an execution of the software by the processor configures the computing device to perform acts comprising: (Menon, Figures 4, 6 and 7. Menon, para 0075, 0116, 0119, 0120, 0128. Menon, para 0078, discloses a data acquisition layer (610) includes acquiring documents containing some type of competency information from a variety of sources (e.g., web pages containing job descriptions. Menon, Abstract, teaches a data mining system extracts job opening information and derives, for a given job relevant competencies. Menon, para 0032, para 0034, para 0039. Menon, para 0067, discloses for educators to build effective programs, guidance system for individuals to choose their career (and the changing career landscape), there is a need for a dynamic labor market information system that provides a pulse of employers needs with a micro- and macro-economic outlook. The information provided by the system might include job families (current and emerging) with supplemental information on geographies, skill profiles, salaries, outlook, etc. Menon, para 0068, discloses this information may be created in a scalable way by using, for example, machine learning and natural language processing, by applying them to various signals that contain this information (such as job descriptions and other reports on macro-economic outlook from Bureau of Labor, etc.). Menon, para 0073. Menon, para 0059, discloses technology strategy mechanisms including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build the databases)
determining available job postings of a job market; (Menon, Abstract, discloses a data mining system extracts job opening information. Menon, Figures 4, 6 (element 600 discloses labor market information system in real-time labor) and 7 (element 730, discloses job listings of the job market). Menon, para 0032. Menon, para 0060, discloses a job discovery database that contains current job openings indexed by competencies and level);
for each job posting: 
determining one or more technical skills related to the job posting; (Menon, Figure 4, element 402 discloses job skills of element 403 job description. Menon, Figure 10. Menon, para 0073. Menon, para 0027, discloses the system is able to extract the skill terms as well as how these skill terms are being used in a job. Menon, para 0093, discloses extracting structured competency information for a job. Menon, Example 4.4 is budget analysis skills, Example 6.3 is Accounting, Example 6.5 is quantitative skills, and Example 8.4 is computer skills);
determining a job role level related to the posting … for each job posting; and 8Application Serial No.: 15/616,868YOR920161883US1 (IBM.P0045US) (Menon, Figure 10, element 1002 discloses job description; element 1024 discloses level. Menon, para 0073, discloses competency management and validation of competencies. Menon para 0075, discloses the ability for a user to understand the needs of the labor market, with respect to competencies required for job families, the ability to transmit the changing labor market needs (new skills required by employers, new job families emerging, etc.)  … To extract competency information including supplemental information such as levels from individual job descriptions, the ability to understand occupations in different industries that are similar to each other with regard to competencies. Further, Example 6.7 discloses MBA is annotated as a level. Further, Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience));
determining one or more professional capabilities related to the job posting, (Menon, Figure 4, discloses professional capabilities (element 430, soft skills) in data mining insights of skills. Menon, Figure 7, discloses job listing (element 730) and competency extraction (element 710). Menon, para 0073, discloses competency management and validation of competencies. Menon, para 0093, discloses extracting structured competency information for a job);
comprising: segmenting a job description text of the job posting into one or more sentences; (Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0027, discloses techniques described herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Further, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”.);
excluding sentences … by applying a neural network based natural language classifier (NLC) on the sentences; and (Menon, Claim 19. Menon, para 0166. Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”. Menon, para 0161, discloses without its inclusion, the algorithm will not learn to ignore it (for what constitutes a meaningless phrase, see the final section of this document, "Unnecessary Annotations'). This logic does not extend to entire sentences that are meaningless—the algorithm learns to ignore such sentences in an indirect way. Menon, para 0396, discloses the algorithm learn to ignore entirely meaningless sentences.);
for each implicit description of a professional capability, using natural language processing (NLP) to identify the implicit description of the professional capability; (Menon, para 0027, discloses techniques described herein include automatically extracting information from documents …the system is able to extract the skill terms as well as how these skill terms are being used in a job. Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience). Menon, para 0241, consider the following sentence: “SDLC (software development life-cycle), TeamTrack, SharePoint, Ability to go through CNR (change notification request) process.” The first three subjects listed have no connection to each other: they are each tools, which the system must infer that the position requires experience with);
aggregating professional capabilities by job dimensions; (Menon, para 0087, para 0094. Menon, para 0039, discloses classifying job descriptions into occupations and using the set of occupations to prioritize competencies and competency levels at an occupation level… using clustering approaches (such as K-Means, Latent Dirichlet Allocation or Latent Semantic Analysis) to group occupations with similar competencies together to create a model. Using the clustering approaches to prioritize competencies and competency levels at an occupation level. A combinational approach is also possible where jobs could be classified to a standard taxonomy such as the Bureau of Labor Statistics (BLS) taxonomy or O*Net using manually labeled data and then using clustering approaches within an occupation to segment an occupation further based on competencies.);
storing the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities, as reference data in a database; (Menon, Figure 8, discloses collect competency information (element 806) and store processed competency information in databases (element 812). Menon, para 0091, discloses the data processed (e.g., job descriptions), further processes the data to create data structures… For example, the job competency information are finally linked to create a hierarchical occupational category and skills information database that may provide information on what skills (competencies) are associated with a given job family. Menon, para 0059, discloses including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build databases. Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category); and 
providing a job capability profile for one or more job dimensions, based on the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities of the stored reference data in the database (Menon, para 0093-0094. Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category. Menon, para 0059, discloses systems may gather competencies from various sources (job descriptions) … large-scale creation validation instruments necessary to validate skill profiles containing all elements of competencies: cognitive abilities and/or skills. Examiner is interpreting the skill profiles as the job capability profiles. Further, Examiner respectfully notes the job capability profile for one or more job dimensions is very broad, as is remarked by Applicant (remarks page 12) “that a job dimension is not specific to a particular job but more broadly related to a "title, industry, profession etc." and para 0022 of Applicants spec recites “job capability profiles can be created by aggregating discovered capabilities by many dimensions such as title, industry, profession etc.”).
While Menon teaches excluding sentences, Menon does not appear to explicitly teach “that do not include a technical skill or a professional capability”.
Dane, which like Menon, also teaches using natural language processing for extracting and analyzing job information. Dane teaches it is known in the art to filter sentences from the job description (See Dane at least Abstract, para 0007 and para 0057. Figures 8, 9, 13, 14, 22. Dane, para 0027, discloses analyzing job descriptions filtering sentences from the job description.)
Since both Menon and Dane teach using natural language for extracting and analyzing job information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dane’s filtering of sentences with Menon’s excluding of sentences with the motivation to prepare and filter sentences in processing natural language expressions of job specifications (Dane, Figure 8 and para 0007). 
While Menon teaches creating models of occupational competencies to analyze group occupations, occupations with similar competencies and predictive occupational models (Menon, para 0039, para 0076, 0115), Menon does not appear to explicitly teach “based on an autonomy model and an influence model”.	In the same field of endeavor, Gagne teaches based on an autonomy model and an influence model (Gagne,  page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence); Further, Examiner notes, Gagne, Table 2, discloses results from the autonomy and influence models; Gagne, Figure 1, and pages 1232-1234, discloses impact (influence) and autonomy models). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Menon and Dane invention to include based on an autonomy model and an influence model as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1). The Menon invention, now incorporating the Dane and Gagne invention, has all the limitations of claim 21.

Regarding Claim 22, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to further perform an act comprising applying a separate classifier for each core professional capability in a first set of capabilities (Menon, Figure 10; para 0126-0128, describes continually creating/updating competencies (capabilities) in job descriptions, resumes and assessments. The given job description 1002 is first passed through a “sentence segmentation stage” of a sentence segmentor 1004 to extract sentences from a job description. The extracted sentences are then passed through a Part-of-Speech tagger to tag the tokens with their equivalent part-of-speech tags. This part of the pipeline is common for most natural language processing (NLP) tasks. The next stage in the pipeline (i.e., valid requirement classifier 1008) determines the probability that a given sentence could be a job requirement. This stage helps distinguish generic sentences in a job description from sentences that may indicate a requirement. Sentences that are potentially valid job requirements are then passed through a number of named entity recognizers (NER) 1010 and a word class annotator. Examiner notes Dane also teaches a classification tool is known in the art. See Dane at least Figure 19 and para 0104. Dane, Figure 19, teaches job specification classification analyzer (element 1902), assign classifications (element 1907) utilizing a classification tool (element 1908), using a multitude of classifications including occupation, industry, functional/area, level, and years.).

Regarding Claim 23, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 22, wherein execution of the software by the processor further configures the computing device to further perform an act comprising upon determining that a job classifier is not identified in the first set of capabilities, applying a second separate set of capabilities at a higher level classifier (Menon, para 0128, teaches it is known to use a Part-of-Speech tagger to tag the tokens with their equivalent part-of-speech tags. This part of the pipeline is common for most natural language processing (NLP) tasks. The next stage in the pipeline (i.e., valid requirement classifier 1008) determines the probability that a given sentence could be a job requirement. Sentences that are potentially valid job requirements are then passed through a number of named entity recognizers (NER) 1010 and a word class annotator 1018 to understand the structure of the sentence. The output from this stage is then sent to a feature generator 1020, which massages the output from the NERs and the word class annotator into a format understood by the Sequence Tagging algorithm 1022.)

Regarding Claim 24, Menon, now incorporating Dane and Gagne, teaches the non-transitory computer readable storage medium of claim 15, further comprising: applying a separate classifier for each core professional capability in a first set of capabilities; and upon determining that a job classifier is not identified in the first set of capabilities, applying a second separate set of capabilities at a higher level classifier (Menon, Figure 10; para 0126-0128, describes continually creating/updating competencies (capabilities) in job descriptions, resumes and assessments. The given job description 1002 is first passed through a “sentence segmentation stage” of a sentence segmentor 1004 to extract sentences from a job description. The extracted sentences are then passed through a Part-of-Speech tagger to tag the tokens with their equivalent part-of-speech tags. This part of the pipeline is common for most natural language processing (NLP) tasks. The next stage in the pipeline (i.e., valid requirement classifier 1008) determines the probability that a given sentence could be a job requirement. This stage helps distinguish generic sentences in a job description from sentences that may indicate a requirement. Sentences that are potentially valid job requirements are then passed through a number of named entity recognizers (NER) 1010 and a word class annotator. Examiner notes Dane also teaches a classification tool is known in the art. See Dane at least Figure 19 and para 0104).

Regarding Claim 25, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 21, further comprising: applying a separate level 2 classifier for each core professional capability in a first set of capabilities; and upon determining that a job classifier is not identified in the first set of capabilities, applying a second separate set of capabilities at a third level classifier (Menon, para 0128, teaches it is known to use a Part-of-Speech tagger to tag the tokens with their equivalent part-of-speech tags. This part of the pipeline is common for most natural language processing (NLP) tasks. The next stage in the pipeline (i.e., valid requirement classifier 1008) determines the probability that a given sentence could be a job requirement. Sentences that are potentially valid job requirements are then passed through a number of named entity recognizers (NER) 1010 and a word class annotator 1018 to understand the structure of the sentence. The output from this stage is then sent to a feature generator 1020, which massages the output from the NERs and the word class annotator into a format understood by the Sequence Tagging algorithm. Examiner notes Dane also teaches a classification tool is known in the art. See Dane at least Figure 19 and para 0104).

Regarding Claim 26, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, wherein, for each job dimension, the job capability profile comprises counting a number of jobs by a job title and by professional capabilities within the title (Dane throughout discloses counting and tally counts. See at least Dane, Figure 16, para 0062, 0074. Dane, para 0062, discloses the Bureau of Labor Statistics counts information across occupation and industry. Examiner notes it would be obvious to count tallies on the job titles and skills, as Applicants own specification, para 0068, recites “counts the number of jobs by job title and by capabilities within the title. For each job title, the percentage of jobs that relate to a specific capability is calculated… for two different job titles, namely "IT Project Manager" vs. "Software Engineer." The capability profile indicates that for information technology (IT) Project Managers, 90% of jobs involve C (Communication) capability, while only 70% of Software Engineer jobs indicated capability C (Communication) involvement in the job postings.” Examiner notes, like Applicant’s own specification describes, Menon, para 0027-0028 and 0093, extracts information from jobs to help the system to understand common skills across occupations.)

Regarding Claim 27, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 1, wherein, a training set for machine learning of the autonomy model and/or the influence model is based on manually annotated a set of sentences that are manually annotated for professional capabilities (Gagne teaches the autonomy model and/or the influence model (See at least Gagne, page 1, para 1, Table 2, Figure 1, and pages 1232-1234). Menon, Figure 9, teaches a training process with manual annotated training set; Menon, para 0037-0038, teaches it is known in the art to manually annotate job information for training data. Examiner notes it would be obvious to combine the manually annotated training data in Menon with the models described in Gagne with the motivation to examine relationships between job characteristics (Gagne, page 1, para 1)).

Response to Arguments
Applicants arguments filed on 06/28/2022 have been fully considered but they are not persuasive. 
With respect to the prior art rejections, Applicants arguments have been fully considered but are found unpersuasive. Examiner has updated the 103 rejections. Please see above for complete and updated rejection.
Applicant remarks:
	Applicant remarks (pages 15-20), “Accordingly, claim 1 provides for a computing device to determine technical skills, a job role level, and professional capabilities for each job posting of a market. Even though analysis is performed for each job posting, the aggregation of the professional capabilities is for job dimensions, which is wholly different from a particular job. In this regard, the Specification of the present application explains that a job dimension is not specific to a particular job but more broadly related to a "title, industry, profession etc." [0022]). The Specification, in view of which claim 1 is to be interpreted, discloses the following: By creating a relationship between capabilities and the existing jobs market, jobs can be profiled without the constraints of taxonomy. This enables timely insights into changes and trends of a job market. (Specification, paragraph [0022].) Thus, by virtue of the claimed subject matter, insights into the changes and trends of the job market (e.g., not simply a job opening) can be obtained. It is respectfully submitted that Menon, whether taken alone or in combination with Dane, does not disclose or fairly teach the feature of "determining whether there is (i) an explicit and (ii) an implicit description of a professional capability…	As discussed hereinabove, the Specification of the present application specifically distinguishes between (i) technical skills, (ii) job dimensions, and (iii) professional capabilities. In this regard, the Specification specifically discloses that the "professional capabilities, ... generally relate to soft skills, personal traits, or non-cognitive skills ... [and] are distinct from technical skills, such as programming skills or analytics skills, which are specific to certain types of jobs or industries."  (Specification, paragraph [0021]”
 	Applicants arguments are found unpersuasive.	As an initial matter, Examiner notes, Applicants own specification uses broad and general terms to describe job information. For example, “broadly related to a "title, industry, profession etc."”, “generally relate to soft skills, personal traits, or non-cognitive skills” (see above).	Further, while the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification and has given the broadest reasonable interpretation. The prior art teaches the claimed terms, as Menon Figure 4, element 430, explicitly recites "soft skills", which is "professional capabilities". Menon, Example 4.4 is budget analysis skills, Example 6.3 is Accounting, Example 6.5 is quantitative skills, and Example 8.4 is computer skills, which are "technical skills". Menon, at least para 0087, discloses "Accounts Receivable”, which is a job dimension. Further, Menon, para 0039 and 0094, discusses occupations, which again are job dimensions.  Further, with respect to "job dimensions", Menon, para 0093-0094, para 0117, discloses competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category. 	With respect to insights on the trends of the job market, the primary reference Menon teaches understanding trends of the job market is known, as Menon teaches understanding the needs of the labor market and transmitting the changing labor market needs throughout. See at least Menon, Fig. 6, para 0093-0094 and 0117, teaches data services including what competencies are required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category. Further, Menon, para 0075, teaches examining trends in the job market. Menon discloses understanding the needs of the labor market and transmitting the changing labor market needs (new skills required by employers, new job families emerging, existing skills beginning to trend down, signaling potential loss of jobs in the future, etc.). 	Further, Examiner notes, the entire Menon invention is directed to using natural language processing to infer competencies in job openings. Menon, para 0059, discloses systems may gather competencies from various sources; large-scale creation validation instruments necessary to validate skill profiles containing all elements of competencies: cognitive abilities and/or skills. Menon Figure 4, element 430, explicitly recites "soft skills", which is "professional capabilities". Further, see at least Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied. Even further, Menon, para 0117, discloses competencies implied on a resume through data mining.
Applicant further remarks: 
Applicant remarks (page 21), Request to Use a Claim Construction that is Consistent with the Specification It is respectfully submitted that the Office Actions to date have inherently adopted a claim construction of the claimed terms (i) technical skills, (ii) professional capabilities, and (iii) job dimensions that is inconsistent with the Specification.  
Examiner respectfully disagrees. Examiner has reviewed Applicants claims and specification and has given the broadest reasonable interpretation. Examiner has not ignored any elements in the claim.  Again, as previously stated above, the prior art teaches the claimed terms: (i) technical skills (See at least, Menon, Example 4.4 budget analysis skills, Example 6.3 Accounting, Example 6.5 quantitative skills, and Example 8.4 computer skills) (ii) professional capabilities (See at least Menon Figure 4, element 430, recites "soft skills"), and (iii) job dimensions See at least Menon, para 0087, discloses "Accounts Receivable"; further, Menon, para 0039 and 0094, discusses occupations, which again are job dimensions.  Further, with respect to "job dimensions", Menon, para 0093-0094, para 0117, discloses competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category. 	With respect to Applicants remarks (remarks page 23-24) “As explained above, even though Menon mentions natural language processing (NLP), in Menon, NLP is merely used to "extract sentences from a job description." (See Menon, paragraph [0128], emphasis added.) Review of the above cited sections of Menon make clear that, at best, they relate to a "job role level," which is wholly different from "professional capability," and therefore distinguished by the present application.”, Examiner respectfully disagrees. As an initial matter, with respect to Applicants remarks “a "job role level," is wholly different from "professional capability”, Examiner notes Applicants own specification uses broad and general terms to describe job information. For example, “broadly related to a "title, industry, profession etc."”, “generally relate to soft skills, personal traits, or non-cognitive skills” (see above). Further, with respect to Applicants remarks that “Menon ‘mentions’ natural language processing (NLP)”, Examiner respectfully find this unpersuasive. Menon uses data mining including processing natural language text to infer competencies (Menon, Title). Menon, Abstract, teaches a data mining system extracts job opening information and derives, for a given job, relevant competencies. The system extracts the skill terms as well as how these skill terms are being used in a job (Menon, para 0027).	Therefore, Applicants remarks are found unpersuasive. 
Applicant further remarks on Claim 10:
Applicant remarks (remarks page 24-26), “It is respectfully submitted that, even assuming, arguendo, that both Dane and Menon teach "'technical skills' and 'professional capabilities"' and that Menon or Dane perform some filtration, as asserted by the Office Action, this does not provide an articulated line of reasoning to support the legal conclusion that the combination necessarily teaches that that sentences that do not include a technical skill or a professional capability are excluded. Without the teaching of the present application, no fair reading of either Menon or Dane, whether taken alone or in combination, would suggest that sentences that do not specifically include a technical skill or a professional capability are necessarily excluded. Such a conclusion could only have been reached by the Office Action based on the impermissible hindsight analysis in light of the very teachings of the present application”.	
Examiner respectfully disagrees.	As an initial matter, it is unclear as to why the Applicant argues the combination does not teach the limitation in dependent claim 10. While claim 10 is dependent upon claim 1, the limitation in claim 10 is taught by the primary Menon reference. It is unclear if Applicant is arguing claim 10 or claim 1. Please see above 103 rejection for claim 10. 	Further, with respect to Applicant alleging that the combination was made in impermissible hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the reason for combination is not gleaned solely from the Applicant’s specification. Rather, Menon and Dane, are in the same analogous field of using natural language to analyze job data. 	Further, Applicant states (remarks page 25) “as provided in the context of claim 1 is not disclosed or suggested”, however Applicant does not state why the reason to combine is allegedly improper in independent claim 1. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the identified ineligible subject matter discussed in the rejection.
Applicant further remarks on Claim 12:
Applicant remarks (remarks page 27), “Review of cited paragraph [0130] of Menon makes plain that there is no discussion of excluding sentences that include one or more job capabilities, let alone those that specifically relate to a company and not a job. As to cited paragraph [0161] of Menon, it merely states that, while it includes certain text that it deems to be meaningless, it learns to ignore it. In stark contrast, the claimed subject matter specifically highlights job capabilities and makes a distinction between characteristics of a job versus company. The Office Actions to date have not identified how Menon distinguishes characteristics of a job from that of a company, let alone use a NLC to exclude sentences of job capabilities that relate to a company and not a job. 	It is respectfully submitted that whether or not some sentences are merely filtered, as apparently argued by the Office Action, are not immediately at issue. Rather, the issue is whether the prior art of record discloses or fairly suggests exclusion of sentences that include one or more job capabilities upon determining via NLC, that the one or more job capabilities relate to a company and not a job.”
Examiner respectfully disagrees.	As an initial matter, with respect to Applicant remarks “sentences are merely filtered”, Examiner notes Menon teaches a data mining system that extracts job opening information to derive information (Menon, Title and Abstract). The system in Menon extracts information using algorithms, while the algorithms are trained and learn to extract information from the data (para 0028 and 0037). An algorithm learns correct patterns in job descriptions and learns to ignore sentences (para 0130 and 0161). The algorithm learns to ignore (exclude) meaningless sentences (para 0396). The system learns to ignore sentences for example with words “enthusiasm” or “patience” (para 0397), Examiner notes just as the system learns to ignore “enthusiasm”, the system may learn to ignore words that describe a company. Further, Examiner notes, the words the system is learning to ignore does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from the prior art in terms of patentability.
Applicant further remarks on Claims 22 to 25:
With respect to Applicant remarks (remarks page 30-31), “Regarding claims 23 to 25, they include the feature of "upon determining that a job classifier is not identified in the first set of capabilities, applying a second separate set of capabilities at a higher level classifier." Accordingly, the claimed subject matter provides for multi-tier classifiers, where the higher level (i.e., second) classifier is applied upon determining that a job classifier is not identified in the first set of capabilities. It is respectfully submitted that this multi-tiered approach is not disclosed or suggested by the prior art of record.”
Examiner notes the limitation “upon determining that a job classifier is not identified in the first set of capabilities, applying a second separate set of capabilities at a higher level classifier”, is not described in Applicants specification. Rather, Applicants Specification, merely mentions a “second classifier” at a high level, only once in para 0077, which recites, “a first classifier module 752 may be used to exclude irrelevant sentences, a second classifier module 754 may be used to identify professional capabilities”. This is not the same as “upon determining that a job classifier is not identified in the first set of capabilities, applying a second separate set of capabilities at a higher level classifier”. 	Further, Menon, Figure 10; para 0126-0128, describes continually creating/updating competencies (capabilities) in job descriptions, resumes and assessments. The given job description 1002 is first passed through a “sentence segmentation stage” of a sentence segmentor 1004 to extract sentences from a job description. The extracted sentences are then passed through a Part-of-Speech tagger to tag the tokens with their equivalent part-of-speech tags. The next stage in the pipeline (i.e., valid requirement classifier 1008) determines the probability that a given sentence could be a job requirement. This stage helps distinguish generic sentences in a job description from sentences that may indicate a requirement. Sentences that are potentially valid job requirements are then passed through a number of named entity recognizers (NER) 1010 and a word class annotator. Examiner notes Menon describes many stages of classification. Further, Dane also teaches classification tools are known in the art. See Dane at least Figure 19 and para 0104. Dane, Figure 19, teaches job specification classification analyzer (element 1902), assign classifications (element 1907) utilizing a classification tool (element 1908), using a multitude of classifications including occupation, industry, functional/area, level, and years. Therefore, Applicant’s remarks are found unpersuasive.
Applicant further remarks: 
Applicant remarks (pages 32), Request to Answer the Substance of the Arguments Presented 
It is respectfully submitted that the MPEP makes clear that "[w]here the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant's argument and answer the substance of it." (M.P.E.P. § 707.07(f)). If the Examiner determines that the applicant's arguments are moot in view of new grounds of rejection, the "examiner must ... address any arguments presented by the applicant which are still relevant to any references being applied." …
Examiner has responded to Applicants remarks in the previous Office actions, as well as above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
DANE US 2009/0276209 A1 – discussing automatically processing job specifications expressed in natural language into a normalized form using frequency analysis. Para 0044, discussing the preferred embodiments provide workforce talent supply data for each of the element terms by sampling a very large database of candidates resumes/profiles and applying the sampling results to U.S. Bureau of Labors statistics (BLS) occupational employment data. The use of normalized element terms makes possible comparing element requirements from the job specification to the candidate resume/profile elements found in the candidate database.
Xu et al. US 2011/0093258 A1 – discussing identifying at least one sentence in the electronic document; … the machine learning classifier being configured to determine, based on each numeric feature representation, whether the sentence associated with that numeric feature representation is a bad sentence; and removing sentences determined to be bad sentences from the electronic document to create a cleaned document.
Beller et al. US 9,842,096 B2 – discussing a mechanism is provided in a data processing system for identifying nonsense passages in documents being ingested into a corpus. A natural language processing pipeline configured to execute in the data processing system receives an input document to be ingested into a corpus. The natural language processing pipeline divides the input document into a plurality of input passages. A filter component of the natural language processing pipeline identifies whether each input passage is a nonsense passage based on a value of a metric determined according to a set of feature counts. The natural language processing pipeline filters each input passage in the plurality of input passages based on whether the input passage is identified as a nonsense passage or not identified as a nonsense passage to form a filtered plurality of input passages. The natural language processing pipeline adds the filtered plurality of input passages into the corpus.
Zhang et al. US 2016/0132830 A1 – discussing a multi-level score based title engine, job title scores
Goel et al. US 2016/0117385 A1 – discussing job title standardization.
CARTER et al. US 2015/0006422 A1 – discussing interfacing with other third-party online employment or other matching systems e.g., Linkedin, Monster.com, CareerBuilder.com, etc. Such interfaces may be used to post and/or retrieve job listings, company profiles, job seeker's resumes, and so on.
Judy US 8,639,547 B1 - Judy, Abstract, discloses A method and system for measuring transferability of workers between and among occupations by means of the mathematical relationships between those occupations' key attributes, as defined by publicly available data on the competencies required as specified by a complete catalog of U.S. occupations known as O'NET. This method provides a concise, informative measurement for comparing the relative Abilities, Skills, Knowledge, and other relevant attributes of occupations. Judy, Figure 1, elements 101 and 102, discloses Download latest release of O"NET Database, For all occupations currently in the O'NET" Database load all data described in O'NET Content Model into database manager; element 103, discloses Select key O'NET data elements for specific analysis, e.g. Abilities, Skills, Knowledge, element 104, discloses Compute product of level and importance scores (where applicable) for all ONE attributes within data element categories, element 110, discloses Download and/or enter relevant Labor Market information on: a Wages, salary & earnings Employment levels Employment projections. Judy, Figure 8, discloses Rapid Job Profiling Tool. Judy, Figure 8, number 7, discloses for that Descriptor Element, profiler displays to the SMEs the Level and/or importance scores for all Reference Occupations as well as rank ordered scores for all other occupations. Judy, Column 1, lines 14-22, discloses this invention is called TORQ the Transferable Occupation Relationship Quotient. TORQ is a mathematical manipulation of Labor Market Information (LMI) and other data, making use of publicly and privately available databases of key data about workers and occupations in the United States. It responds to a pervasive and continual need among economic developers, workforce development professionals, educators, and others.
Forman US 8,021,163 B2 – Forman, discloses skill-set identification. Forman, Abstract. Forman, Column 3, lines 33-47, discloses as discussed in more detail below, machine-learning classification is used in certain embodiments of the invention. In any event, in the preferred embodiments, the definitions are stated as a specific formula for calculating a matching score. A variety of different skill evidence detectors preferably are used in connection with the score calculation, e.g., including one or more of the following: Detecting the presence of files with specific file types, commonly by their filename suffixes. For example, if C++ Source code files are present, recognized as filenames ending with.cpp. orc----, certain embodiments infer that the worker apparently has some skill in programming C++. Such a basic inference also can be applied for other types of files, e.g. Java program files (.java). Forman, Column 4, lines 15-30, discloses Searching computer files for particular words, phrases or other textual tags associated with a field of expertise. For example, if many occurrences are found of words such as “capacitor,” “resistor.” “diode”, and “transistor, the analysis tool infers that the skilled resource has familiarity with electrical engineering or, more specifically, with analog circuit design. The relevant words associated with each skill preferably are included within the definition for such skill in the known skills database. Such words are assigned manually and/or selected automatically, e.g., by automated classification module processing documents associated with examples for such skill that are indicated in examples database. As noted elsewhere herein, through the use of examples a machine-learning classifier can be trained and used to recognize a particular skill. Further, Forman, Column 10, lines 10-20, discloses in addition, document analysis tool preferably is configured to interact cooperatively with automated classification module. For example, while analyzing documents as indicated above, in representative embodiments analysis tool also performs data mining, searching for characteristics that potentially can be used as additional features in the classification feature sets used by classification module. In such embodiments, classification module preferably provides analysis tool with information regarding the types of features on which it should focus, and analysis tool provides the identified features to classification module.
Hyder et al. US 7,702,674 B2 – discussing Hyder, Abstract. Hyder, Figure 1C, element 138, discloses a data cleanser. Further, Hyder, Column 16, lines 6-29, discloses a data cleansing task managed by data cleanser task manager 138. The data cleansing task manager 138 thread pulls the complete data record from the database 222, and removes all formatting such that each job listing data set is in the same format and content structure.
Gordon et al. US 2005/0234985 – discussing Abstract, discloses extracting metadata from one or more content files, where the content files may be received from more than one source.
Zhao et al. US 2017/0278510 A1 – discussing Zhao, Abstract, discloses a training method for natural language processing. Train, based on each of the words in the sentence, information on the attention parameter acquired for the word and label information of the sentence in the training data set, a neural network for sentence classification.
Lunardi et al. US 2015/0227632 A1 – discussing A system and method utilizes a heuristic and databases to decode codes of profiles into plain language and to derive inferences from characteristics of the profiles. The system and method may then automatically match the combination of plain language and/or inferences to specific instances of a plurality of content (e.g., job postings and work opportunities, continuing education classes and educational training, other profiles, entrepreneurial prospects, and geographic resources) and provide the matched instances via a user interface.
Cengiz et al. US 10,643,182 B2 – discussing the resume analysis engine maps the job type to a resume type. Alternatively, the resume analysis engine may determine the resume type based on a job posting for which the resume is being submitted. The resume analysis engine determines a job type of the job posting. The resume analysis engine maps the job type to a resume type. In an embodiment, the resume extraction engine applies an analysis model to keywords and/or features of the resume to determine the resume type. The resume extraction engine may determine keywords of the resume based on natural language processing (NLP). The resume extraction engine tokenizes the resume by partitioning a stream of text into words, phrases, symbols, or other meaningful elements called tokens. The resume extraction engine parses the tokens to identify relationships between the tokens based on sentence structure, the sequence of tokens in the text, the grammar used in the text, and other textual information. Based on the tokenization and/or parsing, the resume extraction engine identifies a root of a word in the resume, identifies a synonym of a word, disambiguates a meaning of a word, discards common words (such as, "a" and "the"), or otherwise interprets the text. The resume extraction engine may identify keywords of the resume as the tokens, word roots, and synonyms, determined via NLP. Additionally, or alternatively, the resume extraction engine may identify keywords as lists of consecutive tokens or words in the resume. As an example, a resume may state, "Emily Wong. Boston University," Keywords of the resume.
Carpenter et al. US 2018/0336528 A1 – discussing in FIG. 2, job description keywords 22 can include particular portions or related terms of job description 20 that can be used by a campaign manager module (e.g. campaign manager 52 ... candidates to interview during a campaign creation process. For example, processor 110 may parse candidate profiles and/or resumes included in candidate data 12 to match job description keywords 22 with text included in the candidate profiles and/or resumes. In some implementations, this may allow for the identification of job candidates who may not have applied for the particular job to be filled by the hiring campaign since previously submitted candidate profiles and resumes can be searched or parsed in matching job description keywords. The matching may be performed using Artificial Intelligence (AI) such as Natural Language Processing (NLP) and/or Machine Learning (ML) to better identify terms in the candidate profiles and resumes that relate or correspond to job description keywords 22. In the case of NLP, processor 110 may use string processing, part-of-speech tagging, parsing, string classification, semantic interpretation, evaluation metrics, and/or probability estimation to identify likely word form variations, alternative vocabulary, and/or misspellings in the candidate profiles and resumes. In the case of ML, processor 110 can use previous searches for the same or similar job description keywords from the same and/or other campaigns to train the NLP to identify new word form variations, new alternative vocabulary, and/or new misspellings in the candidate profiles and resumes.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629